Citation Nr: 0432419	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-02 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether a May 1975 rating decision denying entitlement to 
service connection for a nervous condition (claimed as 
schizophrenia) contains clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to March 24, 1999, 
for the grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
chronic undifferentiated schizophrenia and assigned a 100 
percent rating effective from March 24, 1999.  The veteran 
contends that an earlier effective date either from the date 
of discharge from service or from April 1975, the date of his 
original application for service connection, is warranted, 
due to CUE in a May 1975 rating decision by the Wilmington, 
Delaware Regional Office (Wilmington RO), which denied 
service connection for a nervous condition.  

In January 2003, the veteran testified at a hearing on appeal 
before the undersigned Veteran Law Judge at the RO (Travel 
Board hearing).  A copy of the transcript is associated with 
the claims file.

In May 2003, the Board remanded the case to the RO for 
further development.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In a May 1975 rating decision, the Wilmington RO denied 
service connection for a nervous condition (claimed as 
schizophrenia), noting that there was no indication of 
nervous problems of any type; the veteran was informed of 
this decision the same month but did not respond within one 
year of such notification.

2.  As the veteran failed to file a timely appeal to the May 
1975 rating decision, it became final.

3.  At the time of the May 1975 rating decision there was 
neither competent medical evidence of a psychiatric disorder 
nor evidence linking one to service.

4.  The May 1975 rating decision was consistent with and 
supported by the existing record and legal authority.

6.  On September 9, 1994, the RO received the veteran's 
application to reopen his claim for service connection for 
schizophrenia.

7.  In April 1995, a VA examiner diagnosed the veteran with 
schizophrenia undifferentiated type, chronic, which started 
during his military years.

8.  In a May 2000 rating decision, the RO granted service 
connection for schizophrenia, chronic undifferentiated, and 
assigned a 100 percent rating, effective from March 24, 1999, 
the date of receipt of a VA Form 21-4138 from the veteran 
asking to reopen his service-connection claim for 
schizophrenia.


CONCLUSIONS OF LAW

1.  No CUE exists in a May 1975 rating decision denying 
entitlement to service connection for a nervous condition 
(claimed as schizophrenia).  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §3.105(a) (2004).

2.  The criteria for assignment of an effective date of 
September 9, 1994 for grant of service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to motions for revision of a rating or Board 
decision on the grounds of CUE.  See Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  Moreover, the VA General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, because the VCAA was not 
enacted until after service connection was awarded, the 
present claim is governed by VAOPGCPREC 5-2004, not 
VAOPGCPREC 8-2003.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

In compliance with the May 2003 remand, the RO, in letters 
dated in June 2003 and February 2004, advised the veteran of 
the provisions of the VCAA and what evidence VA had received 
and was responsible for obtaining, informed him of what 
records VA would make reasonable efforts to obtain, and 
informed him of what evidence he needed to provide (identify 
treatment for a psychiatric disorder from 1970 to 1999) to 
substantiate his claim.  In response to an August 2003 
request for records, the Wilmington VA Medical Center (VAMC) 
indicated that such records had been transferred to the San 
Francisco (Ft. Miley) VAMC in January 1997.  In response to 
the RO's request for VA records from 1970 to 1999, the San 
Francisco VAMC provided records dated from January 1996 to 
July 2003.  Variously dated responses from the Social 
Security Administration (SSA), state or private health care 
providers reflect that they no longer have records for the 
veteran because they were destroyed.  Even the veteran in 
variously dated letters, most recently in March and September 
2004, stated that, except for the records currently 
associated with the file, attempts to obtain earlier 
treatment records have been unsuccessful because such records 
have been destroyed and he has no additional evidence to 
submit or for VA to obtain.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim.  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's May 2003 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date and CUE claim as VA has already 
met all notice and duty to assist obligations to the veteran 
under the VCAA.  In essence, the veteran in this case has 
been notified as to the laws and regulations governing CUE 
and effective dates.  He has, by information letters, a 
rating action, a January 2001 statement of the case, and 
supplemental statements of the case issued in January 2002 
and September 2004, been advised of the evidence considered 
in connection with his earlier effective date appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  Moreover, the 
veteran and his representative have provided testimony and 
arguments in support of his appeal, thus curing (or rendering 
harmless) any previous omissions.  Finally, in light of the 
above and the Board's decision granting an earlier effective 
date of 
September 9, 1994, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

I. Background

An August 1969 enlistment examination report indicates that 
the veteran was found physically fit to undergo military 
training.  In February 1970, the veteran was admitted to the 
Charleston, South Carolina Naval Hospital after being sent 
for psychiatric consultation from the Marine Corps Air 
Station in Beaufort, South Carolina with diagnosis deferred.  
On admission, physical, neurological, and laboratory 
examinations were essentially within the limits of normal.  
On mental status examination, the veteran was suspicious, 
guarded and relayed ideas of reference.  He felt that the 
area around his bed was "bugged by tape recorders" and that 
he had been given truth serum at the air station.  A 
diagnosis of situational maladjustment, rule out 
schizophrenia, was established.  The medical records noted 
that the veteran had presented himself at the air station 
dispensary in a confused manner, appearing autistic.  During 
the next few days there was little change in mental status.  
His speech was hesitant and blocking; he remained suspicious 
as to why he was hospitalized; and he stated that he is 
taking LSD at Beaufort and that he felt that it had affected 
him in different ways.  His associations during interview in 
conversation, indicated looseness.  He felt that everything 
that was happening was being put on tape.  The veteran 
requested permission to switch from the Marine Corps to 
another branch of the federal government.  His affect was 
flat with periods of inappropriate smiling.  The veteran 
appeared psychotic.  Pertinent past history as related by the 
veteran and his father reflected that the veteran had had 
considerable emotional difficulty.  He was a 19-year-old high 
school graduate who had attended two semesters College, where 
he did poorly.  

In August 1969, he enlisted in the Marine Corps after 
apparently been given the choice of military service or a 
jail sentence following what was described by his father as a 
lack of parental obeyance.  The veteran stated, "they were 
going to put me in a reform school because I was not coming 
home at night and I was not getting my hair cut.  I was 
taking [LSD] frequently and had 1 bad trip.  I was told by 
the court to obey my parents but I didn't come home and I 
took acid was given the choice of [s]ervice or reform 
school."  The veteran indicated that he had used LSD 
frequently and had difficulties at times determining whether 
his paranoia was related to the drugs that he used or to a 
psychotic personality characteristic.  While hospitalized, 
there appeared to be a gradual improvement and the veteran 
complained less about tape recorders and seem to be less 
delusional.  However he maintained hesitant speech with 
frequent blocking and general looseness of association.  At 
times, the veteran appeared on the verge of combativeness.  
When the case was reviewed by a conference of staff 
psychiatrists, concern was expressed because the veteran had 
during the previous weekend, become increasingly confused, 
suspicious, apprehensive and felt that he was being 
intentionally drugged by his doctors.  Accordingly, the 
diagnosis was established as schizophrenic reaction, mixed 
type, and it was requested that he be transferred to the 
Naval Hospital in Philadelphia, Pennsylvania for continued 
intensive psychiatric treatment.  

A March 1970 Medical Board report reflects that the veteran 
with approximately seven months continuous active duty had 
been admitted to the naval hospital in Charleston and later 
was transferred to the Philadelphia Naval Hospital, arriving 
on March 9, 1970.  The veteran reported that approximately 
two years ago he began using various hallucinogenic drugs 
including LSD, STP, psylociben, marijuana.  In August 1969, 
he enlisted in the Marine Corps reportedly after being given 
the choice by a judge of reform school or enlistment in the 
military.  The veteran stated that at the time he reported 
for basic training he was under the influence of drugs.  He 
took no drugs during basic training and infantry training.  
During Christmas 1969, the veteran went home on the leave.  
While home, he ingested psylociben with friends, "a social 
thing."  On December 28, 1969, the veteran reported to the 
air station at Beaufort for on-the-job-training as an 
accountant.  He stated that he had difficulty performing his 
duties because of poor memory and difficulty with 
concentration.  While stationed at Beaufort, the veteran 
ingested LSD on three occasions, reportedly "to fill 
deficiencies in myself," out of "curiosity," and "out of 
boredom," and for "amusement."  In early February 1970, after 
misplacing a tablet of LSD, he began to fear that he would be 
arrested.  Later, the veteran began to believe that he was 
being observed and that "people were playing mind games with 
me."  He denied auditory or visual hallucinations.  

On February 13, 1970, the veteran was admitted to the 
dispensary "in a state of marked agitation."  Mental status 
examination at that time described him as manifesting 
disordered thought processes and paranoid tendencies.  He was 
markedly apprehensive and "his ability to separate reality 
from fancy was limited."  Later, he was transferred to the 
naval hospital in Charleston, where he remained suspicious 
and continued to demonstrate flattened affect and loosening 
of associations.  On admission at the Philadelphia Naval 
Hospital, physical, neurological and all laboratory 
examinations were within normal limits.  Mental status 
examination on admission revealed a 20-year-old individual 
who appeared tense and ill at ease.  He spoke softly and was 
somewhat withdrawn.  The veteran tended to be vague and 
obscured details of history.  He was concerned about being 
prosecuted for drug use while in service.  His speech was 
logical, goal-directed and reality oriented.  His affect was 
constricted, but appropriate to the expressed content.  On 
questioning, he stated "I just feel normal."  He denied ideas 
of reference or paranoid ideation, such as had characterized 
his experience in Beaufort.  The veteran reported continuing 
gaps in his memory as well as a distortion of his time sense, 
which he attributed to drug use.  The past history obtained 
from the veteran and his health record was considered 
essentially reliable.  The veteran described himself as a 
sensitive person, who was easily offended, and one who was 
uncomfortable with superiors and those who had authority over 
him.  

Since age 16, he reported having been in severe conflict with 
his parents over curfews.  After graduating from high school, 
he ran away from home on two occasions and started drinking.  
During his freshman year in college the veteran began using 
hallucinogenic drugs and reported mild paranoid episodes at 
the time during which he had feelings of being watched or 
followed.  Throughout his last service hospitalization, the 
veteran appeared mildly apprehensive.  His behavior on the 
ward was appropriate, although he tended to be seclusive, 
interacting only superficially with staff and other patients.  
In individual evaluations, there was no evidence of neurosis, 
psychosis, paranoid ideation, ideas of reference or 
hallucinations.  The veteran was generally secretive and not 
open to discussing himself.  The veteran saw his entire 
problem as "a bad trip" he had experienced on LSD.  In a 
lengthy interview with the veteran's parents, it was evident 
that the veteran had covered over many antisocial activities 
that occurred in the two- or three-year period prior to 
enlistment for example, he appeared in court and was fined 
for participation in gang fights.  

In addition, there were frequent episodes of automobile 
accidents, obscene letters, disobedience, running away, drug 
abuse, refusal to work, and a charge of possession and threat 
with a deadly weapon.  His parents stated that the veteran 
was a good liar, did not work, slept all day, and came home 
absolutely doped up.  An electroencephalogram was performed 
and was diffusely and nonspecifically abnormal compatible 
with medication effect.  There was no evidence of seizure 
activity.  After an adequate evaluation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and clinical findings and concluded that, although 
the veteran had manifested evidence of paranoid ideation 
following drug (LSD) ingestion, the overall clinical picture 
in terms of past history, behavior patterns since enlistment 
in the military and hospital course was most consistent with 
a severe personality disorder.  Therefore, the veteran's 
diagnosis was revised to antisocial personality, manifested 
by emotional immaturity, lack of sense of responsibility, 
antisocial behavior patterns, incorrigibility and drug abuse.  
It was recommended that the veteran be discharged from the 
Marine Corps and that he be discharged from the hospital as 
further treatment would not restore the veteran to duty 
status.  The Medical Board found that the veteran's 
personality disorder existed prior to entry and was not 
aggravated by service.

On April 3, 1975, the veteran filed his original claim for 
service connection for nervous disorder.

A July/August 1974 Delaware State Hospital report shows that, 
on admission, the veteran had been confused, disoriented, in 
poor reality contact and was unable to give a coherent reason 
for hanging around the hospital.  The veteran reported that 
he felt very depressed and went to the psychiatric emergency 
service, where he received medication; that he wanted to take 
pills to calm down and be able to relate to others; and that 
he had no job and had problems with the spending growing out 
of a long history of drug abuse and drinking.  The report 
noted that the veteran had been hospitalized there in the 
past from December 1973 to January 1974.  On admission, 
physical examination was essentially within normal limits.  
Mental status evaluation showed that the veteran was oriented 
to time, person and partially oriented to place.  He denied 
auditory and visual hallucinations, but appeared depressed 
and anxious.  His speech was monotone; his affect was flat.  
He was somewhat nonproductive and nonspontaneous.  The 
veteran was confused and distrustful others.  He was given a 
provisional to clinical diagnosis of acute schizophrenic 
episode.  His final mental status revealed good insight and 
judgment, a clear sensorium and no evidence of hallucinations 
or delusions.  The veteran's affect appeared to be somewhat 
flat.  Final diagnosis was acute schizophrenic episode.
 
In a May 1975 rating decision, VA denied service connection 
for a nervous disorder, noting the veteran had been diagnosed 
with a personality disorder in service, which had been held 
to exist prior to entry and was not aggravated by service.  
There was no indication of nervous problems of any type.  The 
veteran was notified of the denial and his appellate rights 
the same month.  He did not file a notice of disagreement 
within one year.  The record does not reflect that this 
notice was returned to VA, the sender.  

In April and May 1978, the veteran requested copies of his 
service medical records and any rating decisions of record 
for a claim to establish service connection for a nervous 
condition.  On February 11, 1991, the veteran submitted a VA 
Form 21-4138 to reopen his claim for service connection for a 
mental condition, along with signed authorizations for 
release of information from the Napa State Hospital and the 
Delaware State Hospital, alleging that his condition had 
worsened.

In March 1991, the Wilmington, Delaware Regional Office 
informed the veteran that it had denied service connection 
for a nervous condition in May 1975; that he had not appealed 
the decision within one year of the date of notification so 
as to make that decision final; and that VA needed to receive 
new and material evidence showing that the claimed disorder 
arose in, or became worse as a result of, military service to 
reopen his claim.  No response was received; and, in July 
1991, the veteran's request to reopen was denied for failure 
to prosecute.

In a VA Form 21-527 received on September 9, 1994, the 
veteran claimed entitlement to a nonservice-connected pension 
and stated that he wished service connection for 
schizophrenia.  In an October 1994 letter to the veteran, VA 
informed the veteran that his service-connection claim for a 
nervous disorder had been denied in May 1975 and was final 
and that to reopen his claim he needed to submit new and 
material evidence showing that his nervous condition was 
incurred in or aggravated by service.

In a VA Form 21-4138 dated October 16, 1994, the veteran 
again asked to reopen his service-connection claim for a 
nervous condition.

On December 20, 1994, the veteran submitted a statement that 
VA construed as a notice of disagreement as to the timeliness 
of an appeal to the May 1975 denial.  In that statement, he 
indicated that he did not appeal the 1975 denial of his 
original claim for two reasons: (1) he was suffering from a 
mental disability and did not know how to respond and (2) he 
did not receive the form for an appeal in 1975 as he had 
moved and was unaware of his right to an appeal.  The veteran 
also indicated that he had been receiving Social Security 
disability income since 1977 and had been [un]able to hold a 
job since he left the military; that he was given an LSD-like 
drug while on duty without his knowledge or consent; and that 
he had suffered from a mental disability ever since and had 
been hospitalized in mental institutions about five times 
since his discharge in 1970.  

A December 1994 VA psychiatric examination report shows a 
diagnosis of schizophrenia, undifferentiated, chronic 
characterized by flattened affect, eccentric behavior, loose 
incoherent speech, delusions and hallucinations.  The 
examiner added that to establish the onset of the illness, it 
would be helpful to get historical data on the veteran, 
particularly his functioning while in high school.

In January 1995, VA received a consent form for release of 
information from the Delaware State Hospital signed by the 
veteran and copies of private treatment records from A. de 
M., M.D. dated from December 1992 to June 1994 showing 
treatment for anxiety and from the Napa State Hospital dated 
in July and October 1977.  The hospital records include a 
summary of the veteran's psychiatric history and diagnoses of 
schizophrenia, paranoid type, alone and with Hypomania.

On February 3, 1995, VA issued a statement of the case 
determining that his notice of disagreement, filed in 
December 1994, was untimely with regard to the May 1975 
denial and informed him that he needed to file a substantive 
appeal within 60 days.  .

On February 15, 1995, VA issued a rating action awarding the 
veteran a nonservice-connected pension but did not address 
the veteran's service-connection claim.  

On April 11, 1995, the veteran testified at a personal 
hearing at the Wilmington RO with regard to the timeliness of 
his December 1994 notice of disagreement with the May 1975 
rating decision.  He stated that he did not find out about 
the May 1975 denial until 1978 when he went to a Regional 
Office in California where he was then living; that he had 
been receiving SSA benefits since 1977; and that during the 
intervening 25 years he had moved several times and was 
probably living in Buffalo, New York at the time of the May 
1975 rating decision.  The veteran's representative contended 
that the veteran did not receive the disallowance 
notification dated in May 1975 or, alternatively, if he did, 
the veteran was too mentally incapacitated to follow through 
with an appeal.

In an April 1995 VA examination report, the VA examiner 
indicated that a social history survey confirmed the 
veteran's diagnosis of schizophrenia undifferentiated type, 
chronic, which started during his military years.

A supplemental statement of the case was issued on May 22, 
1995 giving the veteran 60 days to perfect an appeal to the 
timeliness of his notice of disagreement.  In June 1995, the 
veteran asked that his claims file be transferred to the 
Oakland RO as he was permanently living in California.  
Another copy of the supplemental statement of the case was 
sent to the veteran's California address in September 1995.  
In a letter dated November 30, 1995, the RO informed the 
veteran that he had had until October 14, 1995 to submit an 
appeal to the October 1994 decision advising him that his 
1994 appeal of the May 1975 denial was not timely and, that 
since his request for an extension of the appeal period was 
not received until October 24, 1995, the appeal period could 
not be extended.  

On March 24, 1999, the RO received a VA Form 21-4138 from the 
veteran asking to reopen his service-connection claim for 
schizophrenia, indicating that current medical information 
could be obtained at the Fort Miley VA Medical Center.

In a June 1999 letter, the RO informed the veteran that a 
medical report describing his disability as it was then, 
would not be considered to be material to the issue of 
service connection and that material evidence to reopen his 
claim would be statements from doctors, who treated him 
during or shortly following service.

A February 2000 VA mental disorders examiner diagnosed the 
veteran with schizophrenia, chronic undifferentiated.  He 
added that the veteran's illness was following the natural 
deteriorative course of this serious illness, which seemed to 
have begun in service from all the data and that, given the 
veteran's unreliability, there was no alternative but to make 
whatever conclusions one could draw from the veteran's 
psychotic adjustment from the time of his discharge from 
service until that examination.

Based on the above, in a May 2000 rating decision, the RO 
granted service connection for schizophrenia, chronic 
undifferentiated, and assigned a 100 percent rating, 
effective from March 24, 1999.

The veteran filed a notice of disagreement with the effective 
date claiming that he had originally filed for disability 
benefits in 1975 and believed that the award and disability 
rating should be effective from service discharge in 1970.

A February 2004 SSA statement reflects that the veteran has 
been receiving SSI due to a psychiatric disability since 
November 2, 1976.

VA treatment records from January 1996 received in March 2004 
show continuing treatment for his psychiatric disorder.

At a January 2003 Travel Board hearing, the veteran's 
representative contended that there was CUE in the May 1975 
rating decision because that decision was based heavily on 
undocumented past history that the military used to revise an 
initial diagnosis of schizophrenia to a pre-existing 
antisocial personality for which the veteran was discharged 
from service; that the veteran was sound on entry into 
service; and that there was no clear and unmistakable 
evidence that a psychiatric condition existed prior to 
service.  He also believed that VA erred by failing to assist 
the veteran in developing his claim and failing to provide an 
examination and obtain a medical opinion.  His representative 
also asserted that in February 1991, the veteran filed a VA 
Form 21-4142 for treatment at Napa State Hospital and 
Delaware State Hospital, which was sufficient to reopen his 
service-connection claim, and that VA did not request 
treatment records from either facility prior to denying his 
claim in July 1991, for failure to submit new and material 
evidence.  A September 1994 submission, his representative 
contends was also a request to reopen the veteran's service-
connection claim, along with a claim for a nonservice-
connected pension.  Although the RO granted a nonservice-
connected pension in a February 1995 rating decision, no 
mention of the veteran's service-connection claim was made.  
The veteran's representative noted that within one year of 
his September 1994 application, the veteran had submitted new 
and material evidence warranting reopening and grant of his 
application pointing to the facts that, in January 1995, the 
veteran submitted copies of Napa State Hospital records 
showing a diagnosis of schizophrenia in 1977, which the non-
VA doctor concluded had been recurrent since service; and 
that an April 1995 VA examiner stated that the veteran's 
schizophrenia started during military service.  The veteran 
testified that he had no psychiatric disorder prior to 
service; that, after his discharge in 1970, he saw a doctor 
who gave him some medicine in Wilmington, but he did not 
remember the doctor's name; that he never got notification of 
the May 1975 denial because it was sent to his parents' 
house, where he was staying off and on; that he and his 
father had the same name except for their middle initial; 
that he did not remember getting a letter and his parents did 
not say that he got one; and that between May 1975 and May 
1976, he moved to California but he did not remember 
contacting the VA during that time period.  He also stated 
that between 1975 and 1994 he received continuous treatment 
for his schizophrenia.  The veteran admitted that he did not 
file a change of address with the Wilmington RO in 1975 after 
he moved to California but indicated that his parents usually 
forwarded his mail to him.  He also indicated that because of 
his mental condition he had difficulty with filing claims and 
responding to VA notices.

II.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  



A.  Service Connection

As extant at the time of the May 1975 and May 2000 rating 
decisions, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. 
§ 3.303 (1975, 2000).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1975), [38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 19.118(a), 19.153 (1975) [38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2004)].

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notice of a benefits determination by the RO.  See 
38 C.F.R. § 19.109 (1975).  While it is contemplated that the 
RO will give the proper notice of the right to appeal and the 
time limit, failure to notify the claimant of the right to 
such appellate review or of the time limit applicable to a 
notice of disagreement or substantive appeal will not extend 
the applicable period for taking this action.  See 38 C.F.R. 
§ 19.110 (1975).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1975, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1975, 2004).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (1975, 2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

C.  CUE

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

D.  Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1975, 1994, 2004).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (1975, 1994, 2004).  

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim.  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (1975, 1994, 2004).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1975, 1994, 2004).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400.  Thus, the date of an award based upon an original 
claim or a claim to reopen a final adjudication can be no 
earlier than the date or receipt of the application for the 
award in question.  38 C.F.R. § 3.400 (1975, 1994, 2004).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2004).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).  Although an 
exception allowing the effective date to extend back to the 
date of the veteran's separation from service exists in cases 
where the application for benefits is received within a year 
of the veteran's separation from service, that exception is 
inapplicable to this case, since the veteran filed his 
original claim for service connection for a nervous disorder 
in April 1975, nearly five years after his discharge from 
service.  

III. Analysis

A. CUE

The veteran seeks an effective date for the grant of service 
connection for schizophrenia prior to the currently assigned 
March 24, 1999.  In so doing he has, first, alleged CUE in 
the Wilmington RO May 1975 rating decision that initially 
denied service connection for nervous condition.  The 
determination as to whether CUE shown in the May 1975 rating 
decision must be based only on consideration of the evidence 
of record at the time of the decision in question, and with 
consideration of the laws extant at that time.  See Russell, 
3 Vet. App. at 313-14.

The Board will first address the veteran's assertions that he 
never received notification of the May 1975 denial.  In this 
regard, the Board notes that the Court has held that 
government officials are presumed to have properly discharged 
their official duties unless rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999).  There is no evidence that the notice, which was 
sent to the appellant's latest address of record, his 
parents' house, was returned as undeliverable and the 
appellant admitted during testimony that he had not notified 
VA of a change in his address between May 1975 and May 1976 
and that his parents normally forwarded his mail.  Therefore, 
clear evidence is not been presented to rebut the presumption 
of regularity with regard to the appellant receiving the 
notice in this case.  See Woods v. Gober, 14 Vet. App. 214 
(2000).

Moreover, it appears that the veteran might be claiming that, 
because of his mental illness, even if he had received 
notification he might have been unable to submit a timely 
appeal.  Unfortunately, there is no legal authority for 
tolling or extending the time for submitting an appeal based 
on mental illness.  The United States Court of Appeals for 
the Federal Circuit has held that were mental illness 
rendered the claimant incapable rational thought or 
deliberate decision, the time period for filing an appeal 
before United States Court of Appeals for Veterans Claims may 
be equitably tolled; however, this holding has not been 
extended to claims filed with VA. See Barrett v. Principi, 
363 F.3d 1316, 1321 (Fed. Cir. 2004). Therefore, the Board 
finds that the decision in Barrett, is not applicable here. 
Under that case, to obtain the benefit of equitable tolling, 
a veteran must show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
A medical diagnosis alone or vague assertions of mental 
problems will not suffice.  

Notwithstanding the above, the veteran's CUE argument 
essentially amounts to: first, that the RO failed to assist 
the claimant; second, an allegation that the RO misapplied 
extant law; and third, that the RO generally improperly 
weighed the available medical and service evidence.

First, the Board acknowledges the veteran's argument that VA 
breached its duty to assist to include failing to schedule 
him for an examination and failing to obtain a medical 
opinion.  Even if VA had breached its duty to assist, that 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an inadequate record.  
See Tetro, 14 Vet. App. at 109.

Second, the veteran contends that he was sound on entry into 
service and that the presumption of soundness should apply.  
Service medical records show that, at entrance, the veteran 
was not found to have a psychiatric disorder.  During service 
the veteran was treated for schizophrenic reaction, which was 
later determined to be a pre-existing personality disorder 
based on an extensive history from the veteran and his 
parents and observation and evaluation of the veteran.  In 
Harris v. West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 
(Fed. Cir. 2000), the Court held that contemporaneous 
evidence of treatment is not required to rebut the 
presumption of soundness; rather, all medically accepted 
evidence can be considered, including a recorded medical 
history.  A personality disorder, in this case antisocial 
personality, is not a psychiatric disorder for VA benefits 
purposes.  At the time of the May 1975 rating decision, the 
evidence of record showed that the veteran had been treated 
at the Delaware State Hospital for an acute schizophrenic 
episode.  By definition acute, is a temporary, not a chronic 
condition.  Thus, the Wilmington RO properly found no 
indication of a nervous problem of any type.  Moreover, there 
was no evidence in the record linking the claimed (acute) 
psychiatric condition to service.  Thus, the May 1975 rating 
decision was consistent with governing law requiring 
competent evidence of a current disability related to 
service.

The veteran, as noted, has also presented argument that in 
effect amounted to disagreement with how the Wilmington RO 
weighed the facts in the May 1975 rating decision.  He has 
argued that the Medical Board's revision of his diagnosis 
from schizophrenic reaction to antisocial personality was not 
demonstrated by the facts and that VA did not give 
significant weight to his demonstrated symptomatology and his 
continuity following service.  Mere disagreement with the 
weighing the service personnel records or medical evidence 
extant in 1975 does not amount to CUE.  Russell, 3. Vet. App. 
at 313-14.  Again, the record, as extant in 1975, shows no 
chronic psychiatric disorder attributable to the veteran's 
period of service.  As such, no error, of the sort that is 
undebatable, is shown and no CUE exists in the May 1975 
decision.  38 C.F.R. § 3.105 (a).  The veteran's remedy was 
to appeal the 1975 rating decision.  As he did not do so, 
this decision became final.

B. Effective Date

As no CUE has been found in the unappealed May 1975 rating 
decision, this decision is final and an effective date for 
any later grant of service connection necessarily must be 
after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.400.

Service connection for schizophrenia was eventually granted 
based on material evidence in the form of a diagnosis of 
chronic undifferentiated schizophrenia and an opinion 
conceding onset in service.  The currently assigned effective 
date of 
March 24, 1999 was assigned based on VA's receipt of a claim 
to reopen received March 24, 1999 and a February 2000 VA 
examination report.  The record is very clear and showing the 
receipt, on February 11, 1991 of a VA Form 21-4138 to reopen 
the veteran's claim for service connection for a mental 
condition, along with signed authorizations for release of 
information from the Napa State Hospital and the Delaware 
State Hospital, alleging that his condition had worsened.

In March 1991, the Wilmington RO informed the veteran that it 
had denied service connection for a nervous condition in May 
1975; that he had not appealed the decision within one year 
of the date of notification so as to make that decision 
final; and that VA needed to receive new and material 
evidence showing that the claimed disorder arose in, or 
became worse as a result of, military service to reopen his 
claim.  No response was received; and, in July 1991, his 
request to reopen was denied for the veteran's failure to 
prosecute.  Because such evidence was not received within one 
year of the March 1991 letter, under 38 C.F.R. § 3.158, his 
claim was considered abandoned.  The record in this case is 
very clear showing the receipt of neither medical evidence 
nor other documentation/correspondence from the veteran in 
the interim between July 1991 and September 1994.  But, in a 
VA Form 21-527 received on September 9, 1994, the veteran 
claimed entitlement to a nonservice-connected pension and 
stated that he wished service connection for schizophrenia.  
In an October 1994 letter to the veteran, VA informed the 
veteran that his service-connection claim for a nervous 
disorder had been denied in May 1975 and was final and that 
to reopen his claim he needed to submit new and material 
evidence showing that his nervous condition was incurred in, 
or aggravated by, service.  Although a December 1994 VA 
examiner diagnosed the veteran with schizophrenia, he 
indicated that more information was needed to determine onset 
of the disorder.  In January 1995, the veteran submitted non-
VA treatment records showing diagnoses of schizophrenia, 
undifferentiated type, and an opinion that it stemmed from 
service based on the veteran's self-reported history.  An 
April 1995 VA examiner indicated that a social history survey 
confirmed that the veteran's diagnosis of schizophrenia, 
undifferentiated type, chronic, started during his military 
years, showing competent medical evidence between the 
veteran's diagnosed psychiatric disorder and service.  Thus, 
the case is governed by the criteria pertinent to effective 
dates based on a reopened claim.  Absence evidence of an 
earlier received claim to reopen that was not otherwise 
abandoned in this case, an effective date prior to September 
9, 1994 is not warranted.

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
psychiatric symptoms date back to service.  However, the 
Board is constrained from assigning an earlier effective date 
absent regulatory provisions authorizing such.  No such 
provisions exist which, upon application to the facts in this 
case, would result in assignment of an effective date prior 
to September 9, 1994.  As a result, the Board finds that the 
grant of service connection for schizophrenia from September 
9, 1994 is proper, as the criteria for assignment of an 
earlier effective date have been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

The appeal, based on CUE in a May 1975 rating decision, 
denying entitlement to service connection for a nervous 
condition (claimed as schizophrenia), is denied.

An effective date of September 9, 1994 for the grant of 
service connection for schizophrenia is granted, subject to 
the law and regulations governing the payment of monetary 
benefits. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



